UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-194748 Commission file number HotApp International Inc. (Exact name of registrant as specified in its charter) Delaware 45-4742558 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 450 Bethesda MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filteroAccelerated filter o Non-accelerated filtero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding April 15, 2015 Common Stock, $0.001 par value per share 5,132,000 shares SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties. Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware. Consequently, forward-looking statements are inherently subject to risks and uncertainties. Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report. Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements. You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline. These factors include, but are not limited to, the following: ● the availability and adequacy of capital to support and grow our business; ● economic, competitive, business and other conditions in our local and regional markets; ● actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; ● competition in our industry; ● Changes in our business and growth strategy, capital improvements or development plans; ● the availability of additional capital to support development; and ● other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. TABLEOF CONTENTS Item 1. Business. 3 Item 1A. Risk Factors. 9 Item 1B. Unresolved Staff Comments. 23 Item 2. Properties. ? Item 3. Legal Proceedings. 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 31 Item 8. Financial Statements and Supplementary Data. 31 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. ? Item 9A. Controls and Procedures. 37 Item 9B. Other Information. 38 Item 10. Directors, Executive Officers and Corporate Governance. 38 Item 11. Executive Compensation. 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 41 Item 13. Certain Relationships and Related Transactions, and Director Independence. 42 Item 14. Principal Accounting Fees and Services. 42 Item 15. Exhibits, Financial Statement Schedules. 43 SIGNATURES 43 PART I Item 1. Business. ITEM 1. – BUSINESS DESCRIPTION Hotapp International Inc., formerly Fragmented Industry Exchange Inc., (the “Company”) was incorporated in the State of Delaware on March 7, 2012.The Company’s initial business plan was to be a financial acquisition intermediary which would serve buyers and sellers for companies that are in highly fragmented industries.The Company determined it was in the best interest of the shareholders to expand its business plan.On October 15, 2014, through a sale and purchase agreement, the Company acquired all the issued and outstanding stock of HotApp International Pte Ltd (the “HIP”) from Singapore eDevelopment Limited (“SED”).HIP owned certain intellectual property relating to instant messaging for portable devices (“HotApp”).As further described below,HotApp is a cross-platform mobile application that incorporates instant messaging and ecommerce. As of December 31, 2014, details of the Company’s subsidiaries are as follows: Subsidiaries Date of Incorporation Place of Incorporation Percentage of Ownership 1st Tier Subsidiary: HotApps International Pte Ltd (“HIP”) May 23, 2014 Republic of Singapore 100% by Company 2nd Tier Subsidiaries: HotApps Call Pte Ltd September 15, 2014 Republic of Singapore 100% owned by HIP HotApps Information Technology Co Ltd November 10, 2014 Republic of China 100% owned by HIP Our Business Overview Our software Application (“HotApp”) is a community communications ecosystem (the “platform”), connecting users who wish to seek out both local and global communities (“Users” or “Communities”) and equipping them with necessary tools to communicate effectively across borders.HotApp will monetize the relationship between advertisers, Online-2-Offline (“O2O”) operators and eservice providers (collectively, “Enterprises”) and the HotApp Communities, and in the process mediate something of value to both parties.By targeting communities beyond demographics (ie. topical interest, common activities) Enterprises will be able to create targeted marketing campaigns with the expectation of higher conversion rates.The respective features of HotApp like HotNearby and HotRoom enable peer to peer buying decision influence more effectively compared to generic social media.HotApp business partners actually have reason to believe they can market their product or service as a solution to the customer. Our mission is to empower communities to engage and communicate effectively; “Not just forming connections, but forming communities.” With our platform users can discover and build their own communities and create valuable content.Our platform tools empower these communities to share their thoughts and words across multiple channels.As these communities grow, they provide the critical mass that attracts enterprises. Enterprises in turn enhance user experience with premium contents, all of which are facilitated by the transactions of every stakeholder via e-commerce. Trends in the Market and Our Opportunity With the arrival of smartphones and tablets together with 24x7 - anywhere unrestricted advanced mobile data connectivity, the “Over-The‐Top” services (“OTT Services”) has emerged as a new market for innovations.OTT Services can be understood as any service received over the internet that is not provided directly by an Internet Service Provider. OTT Services have experienced an exponential growth over the past few years driven by higher quality and speed of mobile broadband access and lower costs of both devices and internet access. 3 The potential of OTT Service providers is correlated with the number of consumers with a smartphone, a market which is significantly large and its growth is expected to continue for foreseeable future. More than half of smartphone owners are using OTT services today, and it is expected more will be using in the future. A number of OTT communications apps (i.e. Instant Messengers) have built their dominance in social messaging in various parts of the world. These apps are competing hard against each other but, most importantly, they are becoming the way to stay in touch, as they are challenging calling, texting and emailing on the phone.WhatsApp, acquired in February 2014 by Facebook for $19 billion is the most used Instant Messenger around the world but other apps lead other markets (Facebook Messenger in the US) or dominate their local market (WeChat in China or Line in Japan).Consolidation in the market by the market players via acquisition and merger has been active and can be seen as both defensive and offensive strategies to increase their registered user base outside their local markets. OTT also is poised to serve as the platform for potential Offline-to-Online (O2O) operations.These are operations connecting Offline services with Online applications, allowing users to order for Offline services.OTT places the ease and convenience of Offline services in the userss hands with a relatively easy-to-pickup learning curve. Based upon the above trends, we believe a significant opportunities existfor: ● HotApp to be positioned as a relevant player in the OTT Service market reaching an appropriate critical mass of active users in 3 years. For this, the App will be available on multi-platforms initially on Android and iPhone. ● Continuing growth in demand for OTT Services encapsulated within a single mobile app.HotApp will provide a full array of services, including text messaging, hold‐to-talk voice messaging, broadcast messaging, sharing of photos and videos, gaming services, sales of stickers, etc. and will be an advertising platform for strategic partners. ● Enterprises to increase usage of OTT Services as a new medium to engage their customers to promote and market their products and services.HotApp’s approach in white labelling for the enterprises will augment and fill this demand in the market. ● O2O operations has been identified as an integral aspect of HotApp’s e-commerce and monetization plans. As such HotApp will continue to develop and explore partnerships to exploit such O2O operations. Our Plan of Operations and Growth Strategy We believe that we have significant opportunities to further enhance the value we deliver to our Users.We intend to pursue the following growth strategy: ● Expand our target segments by two dimensions, geographical expansion through the localization of HotApp for countries in Asia, Europe, USA and Middle East; and at the same time partnering with communities, both enterprise in nature and individuals, positioning HotApp as the local community platform of choice ● Enhance user experience by forming HotApp Center of Excellence (CoE) in major regional hubs, starting from China and Hong Kong . The HotApp CoE collects user feedback and obtains localization behaviors through focus group studies, community collaboration and expert advice, aiming to offer the best Local OTT with strong customer engagement ● Increase User monetization capabilities by connecting HotApp to O2O service ● Specify local target segments, user community, enterprise, such as the following examples in Hong Kong; Target specific user groups, such as families with young children, ● Establish community and business partnerships (collectively, “HotApp Partnerships”) to expand our user base and engagement. ● Make strategic investments and acquisitions to expand our user base, add complementary products and technologies As of the date of this report, we have taken the following steps to implement our business plan: ●
